Citation Nr: 0944769	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 20, 2007, 
for the award of a compensable evaluation for varicocele of 
the left scrotal area with epididymitis and groin strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified at a Board 
hearing held at the RO in August 2009. 


FINDINGS OF FACT

1.  An August 17, 1981, Board decision denied entitlement to 
a compensable rating for the Veteran's service-connected 
varicocele of the left scrotal area with epididymitis and 
groin strain.

2.  On August 27, 1981, VA received an inquiry from a United 
States Senator on behalf of the Veteran; this is accepted as 
the date of claim for an increased rating.

3.  It is factually ascertainable that the varicocele of the 
left scrotal area with epididymitis and groin strain 
increased in severity as of December 30, 1980.


CONCLUSION OF LAW

The criteria for an effective date of December 30, 1980, for 
the grant of a 10 percent evaluation for varicocele of the 
left scrotal area with epididymitis and groin strain have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.115b, Diagnostic Code 7512 
(1981); 38 C.F.R. §§ 3.159, 3.400, 4.115b, Diagnostic Code 
7512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the September 2007 rating 
decision from which this appeal originates, VA provided the 
Veteran with the contemplated notice in a July 2007 
correspondence.  In any event, given that this appeal 
originates from the rating decision which awarded a 
compensable evaluation for the disorder at issue, no further 
notice under 38 U.S.C.A. § 5103(a) is required.

In short, the above notice letter provided 38 U.S.C.A. 
§ 5103(a)-compliant notice.  Based on the procedural history 
of this case, the Board concludes that VA has complied with 
any duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Factual background

Service connection for varicocele of the left scrotal area 
with epididymitis and groin strain was granted in a July 1980 
rating decision; the disorder was evaluated as noncompensably 
disabling.  The Veteran disagreed with the assigned initial 
rating and appealed the July 1980 rating decision to the 
Board.  The record shows that the claims file was transferred 
to the Board on May 12, 1981, and in an August 17, 1981, 
decision, the Board determined that the Veteran's disorder 
was properly evaluated as noncompensably disabling.  

The evidence considered by the Board included the report of a 
December 30, 1980, VA examination documenting complaints of 
testicular tenderness and sharp groin pain, particular with 
manual labor.  The Veteran denied any post-service episodes 
of pyuria.  Physical examination disclosed no palpable 
abdominal masses or areas of tenderness.  Examination of the 
right testicle revealed some tenderness, with no other 
abnormalities.  Examination of the left testicle revealed 
exquisite tenderness, with additional tubular tissue probably 
residual from the varicocele.  The examiner diagnosed the 
Veteran as having residual tissue swelling in the left 
scrotal compartment, with no evidence of left epididymitis or 
of orchitis.  The examiner noted that the varicocele had been 
surgically corrected, and that urinalysis of the Veteran was 
normal.

Apparently after transfer of the case to the Board, certain 
records were received by VA in May 1981.  The documents 
include an April 1981 statement by T. Yaghmour, M.D.  That 
physician indicated that the Veteran presented with 
longstanding pain in the left hemiscrotum since 1976.  
Physical examination disclosed that the left cord and testes 
were tender and larger than the corresponding structures on 
the right.  The documents also included a March 1981 
correspondence from a potential employer of the Veteran 
requesting that he obtain a full or limited work release from 
a physician, and an undated statement by a nurse employed by 
another potential employer, who essentially requested the 
same from the Veteran.  The last document was a duplicate of 
a January 1981 service enlistment examination which was 
previously of record and considered in the August 1981 Board 
decision, and which indicated that the Veteran's scrotum was 
painful and tender.

On August 27, 1981, VA received correspondence from the 
Veteran's representative, which was submitted through a 
Senator.  The correspondence was written in June 1981 and 
submitted to the Senator in July 1981, and consisted of the 
representative noting that the service-connected inguinal 
injury occurred in service, and expressing the belief that 
the Veteran was getting the "old run around."  He noted 
that the Veteran was in pain most of the time, and unable to 
get a job because of the disorder.  (In September 1981, the 
Department of the Army forwarded to VA the same 
correspondence from the Veteran) 

In September 1981, VA contacted the Veteran to answer some of 
his questions.  He apparently was unaware of the August 1981 
Board decision at that point.  The Veteran primarily 
discussed his financial difficulties.  

Later in September 1981, a VA official responded to the 
Senator's August and September 1981 inquiries, and indicated 
that after the August 1981 Board decision, VA was currently 
considering another claim for the disability, based on 
additional medical evidence.  He indicated that the Veteran's 
file was being transferred to the RO in Florida.  

The record contains no further adjudicative actions by VA 
until September 2007.
 
On July 20, 2007, the Veteran, through his representative, 
requested an increased rating.  Following VA examination and 
the receipt of VA treatment records for June and July of 
2007, the RO in September 2007 increased the assigned 
evaluation to 10 percent, effective July 20, 2007.

The VA treatment records obtained during the course of the 
Veteran's appeal show that on June 27, 2007, he presented 
with complaints of intermittent left testicular pain.  
Physical examination disclosed the presence of testicular 
tenderness, and the Veteran was referred for a left scrotal 
ultrasound.

In statements and testimony, the Veteran argues that he is 
entitled to an earlier effective date because his disorder 
has been continuously disabling since he left service.  He 
discussed the several areas of his life that have been 
impacted through the years by the disorder.




Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for an increased rating for 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151 (2009).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision, will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(a) (1981).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

A noncompensable rating was warranted for mild chronic 
cystitis.  A 10 percent rating was warranted for moderate 
chronic cystitis, with pyuria, and diurnal and nocturnal 
frequency.  38 C.F.R. § 4.115a, Diagnostic Code 7512 (1981).

Effective February 17, 1994, chronic cystitis is rated as 
voiding dysfunction.  38 C.F.R. § 4.114, Diagnostic Code 7512 
(2009).  See 59 Fed. Reg. 2523 (1994). 

Under 38 C.F.R. § 4.115a (2009), voiding dysfunction is to be 
rated as urine leakage, frequency or obstructed voiding.  A 
20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day. 

A 10 percent evaluation is warranted for daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  

A 10 percent evaluation is warranted for marked obstructive 
symptomatology with any one or combination of the following:  
post void residuals greater than 150 cc.; uroflowmetry with 
markedly diminished peak flow rate; recurrent urinary tract 
infections secondary to obstruction; or stricture disease 
requiring periodic dilatation every 2 to 3 months.  Id.

Urinary tract infections with long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
38 C.F.R. § 4.115a.

As stated previously, in August 1981 the Board determined 
that the Veteran was not entitled to a compensable evaluation 
for the disorder at issue.  Although certain evidence was 
added to the claims file following transfer to the Board in 
May 1981 (namely the January 1981, March 1981 and April 1981 
documents), that evidence was added to the record prior to 
the August 1981 Board decision, and therefore must be 
considered as having been filed in connection with the 
original claim pending at the beginning of the appeal period.  
See 38 C.F.R. § 3.156(a) (1981).  That evidence consequently 
may not constitute a claim for benefits.  

The correspondence forwarded by the Senator, however, 
although prepared in June 1981, was not received by VA until 
August 27, 1981.  The correspondence mentioned the Veteran's 
current complaints regarding his varicocele, and in the 
Board's opinion clearly represented an intention to apply for 
increased benefits for that disorder.  The Board notes that 
VA itself acknowledged as much in the responding 
correspondence to the Senator.  The record does not suggest 
that the claim for an increased rating was thereafter 
adjudicated at any point prior to September 2007.

In short, the Board finds that the August 27, 1981, 
communication from the Senator constituted a claim for an 
increased rating for the Veteran's disability.  Accordingly, 
the date of claim in this case is August 27, 1981.

This case turns on whether the record demonstrates that a 10 
percent evaluation is warranted prior to July 2007.  The 
medical evidence concerning the severity of the Veteran's 
disorder from August 1981 to July 2007 consists of the 
correspondences received in August and September of 1981, and 
the VA treatment records for June 27, 2007.  The 
correspondences noted that the Veteran continued to 
experience pain associated with his disorder, and the 
treatment records documented testicular tenderness.  The 
Board finds persuasive, however, the testimony of the Veteran 
that his symptoms have continued unabated since service.  His 
account of symptoms is consistent with that offered even at 
the time of the August 1981 Board decision.  Resolving 
reasonable doubt in the Veteran's favor, the Board concludes 
that entitlement to a compensable rating was present at the 
time of the August 27, 1981, claim.

With respect to whether an increase in disability was 
factually ascertainable in the year prior to August 27, 1981, 
the pertinent evidence on file between August 27, 1980, and 
August 27, 1981, consists of the report of a December 30, 
1980, VA examination, as well as the January 1981 service 
entrance examination report, Dr. Yaghmour's April 1981 
statement, and the March 1981 statements from potential 
employers.  The December 1980 examiner and Dr. Yaghmour in 
particular noted that the Veteran had testicular tenderness 
and other abnormalities residual of the surgical correction 
of the varicocele in service.  The Board notes that although 
the above evidence was on file at the time of the August 1981 
Board decision, it remains relevant for the purpose of 
determining whether it is factually ascertainable that an 
increase in disability occurred in the year prior to the 
August 1981 claim.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

Given that, as of December 30, 1980, the Veteran's inguinal 
symptoms and findings were essentially the same as those on 
which the current assignment of a 10 percent evaluation was 
predicated, the Board finds that it was factually 
ascertainable that the Veteran's disorder increased in 
severity as of December 30, 1980.  The only other conceivable 
evidence addressing the severity between August and December 
of 1980 consists of an October 1980 statement by the Veteran 
in which he notes that his disorder "appears to be an 
insurance risk" and that he was unable to find any 
employment due to the disorder.  In the Board's opinion, that 
statement provides no information on which to conclude that 
an increase in the severity of the disorder was shown.

In all, after review of the evidence of record, and after 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran is entitled to an effective date of 
December 30, 1980, for the award of a 10 percent evaluation 
for his service-connected varicocele of the left scrotal area 
with epididymitis and groin strain. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of December 
30, 1980, for the award of a 10 percent evaluation for 
varicocele of the left scrotal area with epididymitis and 
groin strain is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


